FILE COPY


                                  M A N D A T E

TO THE COUNTY COURT AT LAW NO. 8 of HIDALGO COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 12th day of
February, 2015, the cause upon appeal to revise or reverse your judgment between

Agua Special Utility District,                                               Appellant,
                                            v.
Basilisa Perez Gonzalez, Rosalva
Sosa, Raquel G. Chatriwala, Rogelio
Gonzales, Rolando Gonzalez,
Rebecca G. Ramirez, Ramon
Gonzalez III, Roel Gonzalez, Ricardo
Gonzalez and Heirs and Unknown
Heirs, Assigns or Devisees of Ramon
Gonzalez,                                                                    Appellees.
CAUSE NO. 13-14-00593-CV                                         (Tr.Ct.No. CCD-0125-H)

was determined; and therein our said Court made its order in these words:


       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

       We further order this decision certified below for observance.

                                       

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 24th day of March, 2015.




                                                 Dorian E. Ramirez, CLERK